DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s clarifications regarding the 35 USC 112 rejections are persuasive, and these rejections are withdrawn.
Applicant’s arguments regarding the claim amendments are persuasive; the prior grounds of rejection do not disclose deep learning neural networks.  The Williams (US 20200074662 A1) reference is newly relied upon to render this limitation obvious in combination with the prior-cited references.  The new grounds of rejection are necessitated by the claim amendments.  See the section below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 15-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Unal (Unal, G., Nain, D., Slabaugh, G., & Fang, T. (2008, September). Customized design of hearing aids using statistical shape learning. In International Conference on Medical Image Computing and Computer-Assisted Intervention (pp. 518-526). Springer, Berlin, Heidelberg.  Cited by applicant on the Unal, and in view of Williams (US 20200074662 A1)
Regarding Claim 1:
Unal teaches:
obtaining, by at least one processor, a representation of a target ear canal of a user; and (Fig. 6; Section 2.3, After the training phase, a new undetailed shape is given as input to the system, and the expected output is a corresponding detailed shell similar to one that would have been produced by a specialist)
generating, using a machine-learned model that has been trained based at least in part on representations of previously fabricated ear-wearable devices, a representation of an ear-wearable device for the target ear canal. (Fig. 6; Section 1, Our system learns the relationship between two classes of shapes and generates a shape from one class when given as an example a shape from another class; Section 2, We obtained 90 digitized undetailed molds and their corresponding detailed molds from a specialist. We define a “Ground truth” (GT) shape as the shape …; Section 2.1, The reference (undetailed) shapes must be registered with their corresponding target (detailed) shapes in the training set.; Section 2.3, we morph the initially estimated detailed shape towards the undetailed shape where the evolution mask field is nonzero. It is allowed to evolve until it reaches the plane and flattens out as depicted in Figure 7-c)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the shape modeling disclosed by Unal in a manner equivalent to that described by Unal when generating its results, in order to provide an application of the modeling to estimation of customized hearing aid devices (Unal, Abstract).
Unal does not teach in particular, but Williams teaches:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the DNN modeling of Williams to the earshell modeling of Unal, in order to provide an earbud with the optimum fit for a user's ear (Williams ¶1).

Regarding Claim 15:
Unal teaches:
obtain a representation of a target ear canal of a user; and (Fig. 6; Section 2.3, After the training phase, a new undetailed shape is given as input to the system, and the expected output is a corresponding detailed shell similar to one that would have been produced by a specialist)
generate, using a machine-learned model that has been trained based at least in part on representations of previously fabricated ear-wearable devices, a representation of an ear-wearable device for the target ear canal. (Fig. 6; Section 1, Our system learns the relationship between two classes of shapes and generates a shape from one class when given as an example a shape from another class; Section 2, We obtained 90 digitized undetailed molds and their corresponding detailed molds from a specialist. We define a “Ground truth” (GT) shape as the shape …; Section 2.1, The reference (undetailed) shapes must be registered with their corresponding target (detailed) shapes in the training 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the shape modeling disclosed by Unal in a manner equivalent to that described by Unal when generating its results, in order to provide an application of the modeling to estimation of customized hearing aid devices (Unal, Abstract).
Unal does not teach in particular, but Williams teaches:
wherein the machine-learned model comprises a deep-neural network including multiple layers. (Abstract,  assisting users of earphones with selecting an earbud that will provide the best fit for the user. The tool collects image data of the user's ear, along with fit data associated with the user's experience (for example, comfort and/or stability data); ¶41 the image may be processed by creating points 16 along the ear 14 that can then be used in an image classifier (schematically represented as a deep neural network shown in FIG. 5) to classify the ear anatomy /shape/size and identify the parts of the ear (as labeled on FIG. 4); examiner notes that by definition, a DNN has multiple layers between the input and output layers.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the DNN modeling of Williams to the earshell modeling of Unal, in order to provide an earbud with the optimum fit for a user's ear (Williams ¶1).

Regarding Claims 2 and 16:
Unal teaches:
training the machine-learned model based on the representations of previously fabricated ear-wearable devices and representations of corresponding ear impressions used to produce the previously 

Regarding Claims 3 and 17:
Unal teaches:
receiving, from a production facility database, the representations of the previously fabricated ear-wearable devices; or (the limitations are recited in the alternative and the alternate limitation is disclosed by the reference as set forth below)
receiving, from a clinician or retail facility database, the representations of the previously fabricated ear-wearable devices. (We obtained 90 digitized undetailed molds and their corresponding detailed molds from a specialist. We define a “Ground truth” (GT) shape as the shape, which is detailed by the audiologist, and is later digitized. Ear shells were digitized by a 3D laser scanner, a 3D point cloud is obtained and triangulated to build a polygonal mesh surface, which is then converted to a voxel and signed distance function (SDF) representation [6])

Regarding Claims 4 and 18:
Unal teaches:
training the machine-learned model based on characteristics of corresponding users associated with the previously fabricated ear-wearable devices, (Section 2.1, The reference (undetailed) shapes must be registered with their corresponding target (detailed) shapes in the training set.; Section 2.3, we morph the initially estimated detailed shape towards the undetailed shape where the evolution mask field is nonzero. It is allowed to evolve until it reaches the plane and flattens out as depicted in Figure 7-
the characteristics of the corresponding users comprising one or more of: age, gender, national origin, geographic location, ear type, ear shape, or ear size. (Fig. 2 illustrates ear shapes and sizes represented in the impressions and undetailed shapes, which as set forth above are used as training data)

Regarding Claims 5 and 19:
Unal teaches:
retraining the machine-learned model based on user modifications to the representation of the ear-wearable device for the target ear canal. (We obtained 90 digitized undetailed molds and their corresponding detailed molds from a specialist. We define a “Ground truth” (GT) shape as the shape, which is detailed by the audiologist, and is later digitized.; examiner notes that the detailing performed by the audiologist falls within the scope of the claim language here.)

Regarding Claims 6 and 20:
Unal teaches:
after training the machine-learned model, inputting, to the machine-learned model, one or more of: (Section 2.3, After the training phase, a new undetailed shape is given as input to the system, and the expected output is a corresponding detailed shell similar to one that would have been produced by a specialist.)
the representation of the target ear canal; (Section 2.3, a new undetailed shape is given as input to the system; Fig. 6)

Regarding Claims 7 and 21:
Unal teaches:
wherein the representation of the target ear canal comprises a three-dimensional representation of the target ear canal or a Fourier transform of the three-dimensional representation of the target ear canal. (Fig. 6 illustrates a 3D model as the input)

Regarding Claims 8 and 22:
Unal teaches:
wherein the indication of the particular type of ear-wearable device indicates whether the ear-wearable device comprises an in-the-ear type of hearing aid, an in-the-canal type of hearing aid, a half shell type of hearing aid, a completely-in-the-canal type hearing aid, or an invisible-in-the-canal type hearing aid. (Section 2.3, We note that since different types of detailed shells exist, the training phase must be done on the type that is expected as an output of the estimation.; Section 3, For both datasets (half-shell and canal shell))

Regarding Claims 9 and 23:
Unal teaches:
wherein the respective representation of each internal component of the ear-wearable device comprises a three-dimensional representation of that internal component or a Fourier transform of the three-dimensional representation of that internal component. (Fig. 2; Section 2, The detailing process includes cutting unused parts based on the desired shell style and the geometry of the patient’s mold (Fig 2), rounding edges and other operations needed to fit the electronics in the shell; examiner notes that Fig. 4 also illustrates 3D models of both ear canal and ear-wearable device.)

Regarding Claims 11 and 25:
Unal teaches:
wherein the representation of the target ear canal is defined in part by an axis protruding from an ear drum located at one end of the target ear canal to an opposite end of the target ear canal. (Figs. 2, 3, and 4 illustrate structures equivalent to those claimed, notably for the canal shells)

Claims 10, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Unal (Unal, G., Nain, D., Slabaugh, G., & Fang, T. (2008, September). Customized design of hearing aids using statistical shape learning. In International Conference on Medical Image Computing and Computer-Assisted Intervention (pp. 518-526). Springer, Berlin, Heidelberg.  Cited by applicant on the IDS dated 4/29/2020) in view of a second embodiment of Unal, in view of Williams (US 20200074662 A1), and further in view of Paulsen (Paulsen, R. R. (2004). Statistical shape analysis of the human ear canal with application to in-the-ear hearing aid design. IMM, Informatik og Matematisk Modellering, Danmarks Tekniske Universitet.  Cited by applicant on the IDS dated 4/29/2020).
Regarding Claims 10 and 24:
Unal does not teach in particular, but Paulsen teaches:
wherein the indication of one or more modeling constraints comprises one or more of: limitations on relative positioning between two or more of the internal components; limitations on positions of one or more of the internal components relative to an access panel of the ear-wearable device; limitations on positions of one or more of the internal components relative to an outer shell of the ear-wearable device; limitations on a thickness of the outer shell of the ear-wearable device; or characteristics of a vent of the ear-wearable device. (Section 7.3, p.68, The first term of the objective function, Fcol, is the amount of collision between the components and the shell. During the optimisation, the cost of this term is increased, thus it ends as a hard constraint.)


Regarding Claim 29:
Unal teaches:
one or more data storage devices configured to store a machine-learned model that has been trained based at least in part on representations of previously fabricated ear-wearable devices; and (Fig. 6; Section 2.3, After the training phase, a new undetailed shape is given as input to the system, and the expected output is a corresponding detailed shell similar to one that would have been produced by a specialist)
obtain a representation of a target ear canal of a user; and generate, using the machine-learned model, a representation of an ear- wearable device for the target ear canal. (Fig. 6; Section 1, Our system learns the relationship between two classes of shapes and generates a shape from one class when given as an example a shape from another class; Section 2, We obtained 90 digitized undetailed molds and their corresponding detailed molds from a specialist. We define a “Ground truth” (GT) shape as the shape …; Section 2.1, The reference (undetailed) shapes must be registered with their corresponding target (detailed) shapes in the training set.; Section 2.3, we morph the initially estimated detailed shape towards the undetailed shape where the evolution mask field is nonzero. It is allowed to evolve until it reaches the plane and flattens out as depicted in Figure 7-c)
Unal does not teach in particular, but Paulsen teaches:
at least one processor, wherein the at least one processor is configured to: (p.136, The running time for the optimisation of the correspondence field is approximately 1 minute on a 2 GHz Intel Pentium 4 processor.)

Unal does not teach in particular, but Williams teaches:
wherein the machine-learned model comprises a deep-neural network including multiple layers. (Abstract,  assisting users of earphones with selecting an earbud that will provide the best fit for the user. The tool collects image data of the user's ear, along with fit data associated with the user's experience (for example, comfort and/or stability data); ¶41 the image may be processed by creating points 16 along the ear 14 that can then be used in an image classifier (schematically represented as a deep neural network shown in FIG. 5) to classify the ear anatomy /shape/size and identify the parts of the ear (as labeled on FIG. 4); examiner notes that by definition, a DNN has multiple layers between the input and output layers.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the DNN modeling of Williams to the earshell modeling of Unal, in order to provide an earbud with the optimum fit for a user's ear (Williams ¶1).

Allowable Subject Matter
Claims 12, 13, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art as a whole does not teach or suggest the use of weighting coordinate based positions in an ear canal as a function of amount of curvature at the position, with different positions along the axis, with the axis protruding from an ear drum as claimed.  While the prior art discusses curvature in an ear canal Unal2 (Unal, G., Nain, D., Slabaugh, G., & Fang, T. (2011). Generating shapes by analogies: An application to hearing aid design. Computer-Aided Design, 43(1), 47-56.), Paulsen2 (Paulsen, R. R., Nielsen, C., Laugesen, S., & Larsen, R. (2004, May). Using a shape model in the design of hearing aids. In Medical Imaging 2004: Image Processing (Vol. 5370, pp. 1304-1311). International Society for Optics and Photonics.), and Slabaugh (Slabaugh, G., Fang, T., McBagonluri, F., Zouhar, A., Melkisetoglu, R., Xie, H., & Unal, G. (2008). 3-D shape modeling for hearing aid design [Applications Corner]. IEEE Signal Processing Magazine, 25(5), 98-102.), all of which generally discuss weighted models that account for curvature in ear canal modeling and hearing aid models, but as noted above, do not disclose a weighting parameter equivalent to that claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147